Citation Nr: 1334544	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for lymphoma.

2.  Entitlement to service connection for breathing problems, to include as secondary to service connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

3.  Entitlement to service connection for chronic sinusitis, to include as secondary to service connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and S.M.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing, and a transcript of this hearing is of record.  

At the Veteran's May 2013 hearing, the Veteran appeared to raise arguments in support of an increased rating for embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.  This matter should be clarified by the RO. 

After this case was certified for appeal, the Veteran submitted additional relevant evidence, but has waived RO review.

It is noted that in the June 2009 rating decision, the RO denied entitlement to an increase in special monthly compensation for loss of use of a creative organ, noting that the Veteran was already in receipt of the maximum schedular benefit for this disability as of  March 20, 1978.  In his July 2009 notice of disagreement, the Veteran listed a number of issues he wished to appeal, but did not list entitlement to special monthly compensation based on anatomical loss.  Additionally, he did not discuss this issue at his September 2009 informal RO conference.  The Board finds that the Veteran did not submit a timely notice of disagreement with respect to entitlement to additional special monthly compensation, and the Board does not have jurisdiction over this matter.

In a February 2013 RO decision, claims of service connection for depression with anxiety, peripheral neuropathy of the upper and lower extremities and Raynaud's disease were granted, as was a claim for increased evaluation of embryonal cell carcinoma of the left testes, which the RO found constituted a full grant of the Veteran's service connection claim; thus, these matters are no longer on appeal.  The grant of benefits also satisfies the Veteran's claims of service connection for "nerve damage throughout the body" and loss of sweat nerve.  

The issues of entitlement to service connection for breathing problems, chronic sinusitis, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have lymphoma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for lymphoma have not been met.  38 U.S.C.A. § 1101, 1111, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a). The disability at issue in this case, lymphoma, is a malignant tumor, and therefore is a "chronic disease" listed at 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a) .

The Veteran is seeking entitlement to service connection for lymphoma.  At his May 2013 videoconference hearing, the Veteran claimed that he was diagnosed with this disability in service.

However, the Veteran's service treatment records are negative for any diagnosis of lymphoma in service.  Additionally, there is no evidence that the Veteran was ever diagnosed with lymphoma after service.   The Veteran was treated in service for testicular cancer with metastasis to the retroperitoneal lymph nodes, which was successfully treated with surgery and chemotherapy in 1978.  The Veteran is currently service-connected for residuals of embryonal cell cancer of the left testis, status post orchiectomy, as well as the metastatic spread of that cancer to his retroperitoneal lymph nodes, status post radical retroperitoneal lymphadenectomy.  

In April 2009, a VA examiner, Dr. V.K. explained that the Veteran does not have a history of any lymphatic disorder as a separate medical problem, although he did have metastasis of embryonal testicular cancer to his lymph nodes in service.  Again, this is service-connected. 

Based on the above evidence, the Board finds that entitlement to service connection for lymphoma cannot be granted.  Although the Veteran insisted at his May 2013 hearing that he had been diagnosed with lymphoma in service, there is no medical evidence to support this claim.  

Importantly, the Veteran has not demonstrated that he has any knowledge or training that would qualify him to diagnose himself with lymphoma.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer diagnoses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran ever suffered from lymphoma is too complex to be addressed by a layperson.  This diagnosis is not amenable to observation alone.  Rather it is common knowledge that diseases such as cancer are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's own assertions that he was diagnosed with lymphoma in service are not competent evidence and are entitled to low probative weight.

At an April 2009 VA examination, a physician explained that the Veteran does not have a history of a lymphatic disorder as a separate medical problem, providing highly probative evidence against the Veteran's claims.  

For all the above reasons, entitlement to service connection for lymphoma must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the May 2013 videoconference hearing before the undersigned Veterans Law Judge.  

In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The questions posed to the Veteran specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.   

The appellant was afforded a VA medical examination in April 2009 which was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for lymphoma is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for breathing problems, chronic sinusitis, and obstructive sleep apnea.  

At a November 2012 VA examination, a VA examiner stated that there was no diagnosis for the Veteran's claim of breathing problems; however, the Board notes that the Veteran has been diagnosed with and treated for a nasal septal perforation and nasal obstruction.  Based on the Veteran's testimony, the Board believes that the Veteran's claim of breathing problems is essentially a complaint that he has difficulty breathing through his nose secondary to nasal obstruction and septal deviation.  

The November 2012 VA examiner opined that these disabilities were less likely than not related to the Veteran's active military service, to include his service connected testicular cancer, because the disabilities were not diagnosed until many years after service.  However, the Veteran has claimed that the use of nasal gastric tubes in service while being treated for his service connected testicular cancer is related to his current nasal problems.  The Board finds that the examiner did not adequately address whether it is at least as likely as not that this treatment was a contributing (aggravating) factor to the Veteran's current problems, even if the damage was initially mild enough that it was not noticed until it worsened over time or if the symptoms did not manifest until a later date.  Accordingly on remand, the Veteran's claims file should be referred for a new VA medical opinion.  The VA examiner asked to opine whether it is at least as likely as not that the Veteran's nasal septal deviation and nasal obstruction has onset in service or were caused or permanently aggravated by the Veteran's active military service, to include the use of nasal gastric tubes when treating the Veteran's service connected testicular cancer.

The VA examiner also declined to offer an opinion on the etiology of the Veteran's sinusitis, stating that although the Veteran reported symptoms, there was no objective clinical evidence of a diagnosable disease or pathology on examination.  However, the Board notes that the Veteran's VA outpatient treatment records show diagnoses of both acute and chronic sinusitis and a September 2012 letter from a VA staff physician to the Veteran notes that the results of a recent CT scan show generalized low grade inflammation of multiple sinuses, consistent with low grade problems.  Thus, there is evidence that the Veteran suffered from sinusitis at some point during the period on appeal and thus an etiology opinion must be obtained.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  On remand, the claims file should be referred for a VA medical opinion.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's chronic sinusitis had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the use of a nasal gastric tube when treating the Veteran's service connected testicular cancer.  

Finally, the Board notes that in an April 2013 VA outpatient treatment note, a VA staff physician, Dr. I.K., suggested that the Veteran's nasal obstruction is the most likely cause of his obstructive sleep apnea.  Thus, the issue of entitlement to service connection for obstructive sleep apnea is inextricably intertwined with the Veteran's claims for breathing problems (due to nasal septal deviation and nasal obstruction) and chronic sinusitis.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Given insufficient medical evidence on file, an opinion should be obtained to determine the etiology of obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should refer the Veteran's claims folder for a VA medical opinion of his claimed breathing problems, to include claims for nasal septal deviation and nasal obstruction.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's breathing problems/nasal obstruction had onset in service.  In particular, the examiner is asked to address the Veteran's claims that the use of nasal gastric tubing during treatment for his service connected testicular cancer resulted in damage that caused or contributed to his current nasal problems.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

3. The RO should refer the Veteran's claims folder for a VA medical opinion of his chronic sinusitis. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's chronic sinusitis is related to a disease or injury in service.  In particular, the examiner is asked to address the Veteran's claims that the use of nasal gastric tubing during treatment for his service connected testicular cancer resulted in damage that caused or aggravated his current nasal problems.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

4. The RO should refer the Veteran's claims folder for a VA medical opinion of his claimed obstructive sleep apnea.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep apnea is related to a disease or injury in service, to include treatment in service or thereafter for service-connected disability.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


